                  Case 2:20-cv-01741-JCC Document 3 Filed 11/25/20 Page 1 of 2




                                                          THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   DOROTHY DIEDE,                                              CASE NO. C20-1741-JCC
10                               Plaintiff,                      ORDER OF TRANSFER
11           v.

12   ROBERT WILKIE, et al.,

13                               Defendants.
14

15           Plaintiff Dorothy Diede filed a pro se complaint for employment discrimination with this
16   Court, naming Robert Wilkie, the Secretary of Veterans Affairs, and the Department of Veterans
17   Affairs as Defendants. (Dkt. No. 1.) It is clear from the face of the complaint that the alleged
18   adverse employment actions took place within the United States District Court for the Eastern
19   District of Washington’s judicial district. Therefore, venue is proper in that district, rather than
20   this one. See 28 U.S.C. § 1391(b). When a case is filed in the wrong district, the district court
21   “shall dismiss, or if it be in the interest of justice, transfer such case to any district or division in
22   which it could have been brought.” 28 U.S.C. § 1406(a). The Court concludes it is in the interest
23   of justice to transfer the instant action so that the Eastern District of Washington can screen the
24   case under its own requirements and 28 U.S.C. § 1915(g).
25

26


     ORDER OF TRANSFER
     C20-1741-JCC
     PAGE - 1
               Case 2:20-cv-01741-JCC Document 3 Filed 11/25/20 Page 2 of 2




 1          Accordingly, the Court TRANSFERS this case to the United States District Court for the

 2   Eastern District of Washington. The Clerk is DIRECTED to take the steps necessary to transfer

 3   this case. The Clerk is further DIRECTED to send copies of this order to Plaintiff.

 4          DATED this 25th day of November 2020.




                                                          A
 5

 6

 7
                                                          John C. Coughenour
 8                                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER OF TRANSFER
     C20-1741-JCC
     PAGE - 2
